FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a - 16 or 15d -16 of the Securities Exchange Act of 1934 For the Month of December 2010 B.O.S. Better Online Solutions Ltd. (Translation of Registrant's Name into English) 20 Freiman Street, Rishon LeZion, 75100, Israel (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b) (1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b) (7): Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A This Form 6-K is hereby incorporated by reference into all effective Registration Statements, filed by us under the Securities Act of 1933, to the extent not superseded by documents or reports subsequently filed or furnished. The Registrant hereby announces that at its General Meeting of Shareholders held today, December 22, 2010, all proposed resolutions set forth in the proxy statement filed under Form 6-K on November 10, 2010, were adopted as follows: 1. To reelect Messrs. Edouard Cukierman, Joel Adler, Ronen Zavlik, Gérard Limat, Guillaume Binder and Luis Gutierrez Roy to the Company’s Board of Directors, to serve until the next annual general meeting of shareholders and until their successors have been duly elected and qualified. 2. To reappoint Kost, Forer, Gabbay, and Kasierer, a member of Ernst & Young International Ltd., as the Company's Independent Auditors for the year ending December 31, 2010 and for such additional period until the next annual general meeting of shareholders. 3. To receive the Auditor's Report and the Company's Consolidated Financial Statements for the fiscal year ended December 31, 2009. For additional details please refer to the proxy statement filed under Form 6-K on November 10, 2010. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. B.O.S. Better Online Solutions Ltd. (Registrant) Dated: December 22, 2010 By: /s/Eyal Cohen Eyal Cohen CFO
